Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 001/07/22. Claims 25, 28-34, 36-46, are pending in this application. 
Information Disclosure Statements
The information disclosure statements filed on 03/03/22, 03/02/22, and 11/30/21 have been received and are being considered. 
Claim Rejections under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25,28-30, 32, 34, 36-38, are rejected under 35 U.S.C. §103 as being unpatentable over Sills (US 20180197862 A1) and further in view of Park (US 20120037970 A1).
Regarding claim 25, Sills is directed towards VFET trench capacitors and at least at fig 18 discloses an array of capacitors, comprising: a plurality of capacitors individually comprising a bottom capacitor electrode 44, a top capacitor electrode laterally-inward of and above the bottom capacitor electrode 60, the capacitors being arrayed in rows in columns, and a capacitor insulator between the top and bottom capacitor electrodes 58, the capacitors being arrayed in rows and columns (see elements 64/65 disclosing 2x2 row column); and a conductive structure directly electrically coupling the bottom capacitor electrodes together 16, the conductive structure comprising conductive material that is 
Park discloses the conductive structure comprising a horizontally  continuous plate extending globally horizontally in multiple of the rows and in multiple of the columns within an array area in which the capacitors are received (see 856).  
Sills and Park are in the same or similar fields of endeavor. It would have been obvious to combine Sills with Park. Sills and Park may be combined by forming the bottom electrode of Sills in accordance with Park. One having ordinary skill in the art would be motivated to combine Sills and Park in order to form a plate electrode, see para [0099].
Regarding claim 28, Sills discloses an array of capacitors, comprising: a plurality of capacitors individually comprising a bottom capacitor electrode (see fig 18, electrode 44), a top capacitor electrode laterally-inward of and above the bottom capacitor electrode 60, and a capacitor insulator between the top and bottom capacitor electrode58,
a conductive structure directly electrically coupling the bottom capacitor electrodes together 16, the conductive structure comprising conductive material that is directly against the bottom capacitor electrodes (see 16 meets 45) and has intrinsic electrical resistance of 0.001 to 1.0 ohm-cm (line resistance); and wherein individual of the bottom capacitor electrodes being directly against at least one lateral side surface of the conductive material of the conductive structure (see 44 in contact with 16, see fig 17, this office action notes that the term lateral is not defined with respect to the conductive material, in other words, the term lateral may be used to refer to the overall device). However, in the .  
Sills and Park are in the same or similar fields of endeavor. It would have been obvious to combine Sills with Park. Sills and Park may be combined by forming the bottom electrode of Sills in accordance with Park. One having ordinary skill in the art would be motivated to combine Sills and Park in order to form a plate electrode, see para [0099]. Note, it might be helpful to co-designate the tops of the capacitor as the same as top/direction as the
Regarding claim 29, Sills and Park disclose the array of claim 25 wherein individual of the bottom capacitor electrodes are directly against a top surface of the conductive material of the conductive structure (see 44 in contact with 16, see fig 17).
Regarding claim 30, Sills and Park disclose the array of claim 25 wherein the bottom capacitor electrodes have top surfaces that are higher than top surfaces of the conductive material of portions of the conductive structure immediately- adjacent thereto(see 44 in contact with 16, see fig 17).
Regarding claim 32, Sills discloses the array of claim 25 wherein the conductive structure is proximate bottoms (this office action is interpreting the “is proximate bottoms” to be a mesa surface, substantially flat)of the bottom capacitor electrodes(see 44 in contact with 16, see fig 17).
Regarding claim 33, Sills discloses an array of memory cells incorporating the array of capacitors of claim 25 (see para [0098] disclosing DRAM).
Regarding claim 34, Sills discloses the array of claim 33 wherein 
a plurality of vertical transistors above the plurality of capacitors (see fig 17, VFETS); the vertical transistors individually comprising a top source/drain region, a bottom source/drain region, and a 
Regarding claim 36, Sills discloses the array of claim 34 wherein the memory cells comprise DRAM (see para [0098]).
Regarding claim 37, Sills discloses the array of claim 34 wherein the _ transistors comprise conductive gate lines that interconnect multiple of the vertical transistors in individual rows.
Regarding claim 38, Sills discloses the array of claim 34 wherein the top source/drain region, the bottom source/drain region, and the channel region comprise a vertically-elongated pillar (see para [0068] and fig 170.

Claim Rejections under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 31, 39-46, are rejected under 35 U.S.C. §102 as being unpatentable over Sills (US 20180197862 A1).
Regarding claim 31, Sills discloses an array of capacitors, comprising: a plurality of capacitors individually comprising a bottom capacitor electrode (see fig 18, electrode 44), a top capacitor electrode laterally-inward of and above the bottom capacitor electrode 60, and a capacitor insulator between the top and bottom capacitor electrode58,
a conductive structure directly electrically coupling the bottom capacitor electrodes together 16, the conductive structure comprising conductive material that is directly against the bottom capacitor electrodes (see 16 meets 45) and has intrinsic electrical resistance of 0.001 to 1.0 ohm-cm (line resistance); wherein the conductive structure is proximate tops (this office action is interpreting the “is proximate tops” to be a mesa surface, substantially flat) of the bottom capacitor electrodes(see 44 in contact with 16, see fig 17, having substantially flat surfaces in contact).
Regarding claim 39, Sills discloses an array of capacitors, comprising:
a plurality of capacitors individually comprising a bottom capacitor electrode (see fig 13), a top capacitor electrode laterally-inward of and above the bottom capacitor electrode (see 60 over 44), and a capacitor insulator between the top and bottom capacitor electrodes 58;

the top capacitor electrode having an uppermost portion thereof that is directly above the bottom capacitor electrode (see fig 13).
Regarding claim 40, Sills discloses an array of memory cells incorporating the array of capacitors of claim 39, the memory cells comprising a plurality of vertical transistors above the plurality of capacitors(see fig 13); the vertical transistors individually comprising a top source/drain region, a bottom source/drain region(see fig 13, 71-71), and a channel region vertically there-between; individual of the bottom source/drain regions being directly electrically coupled to individual of the top capacitor electrodes(see fig 13, 71-71, channel 72).
Regarding claim 41, Sills discloses an array of capacitors, comprising:
a plurality of capacitors individually comprising a bottom capacitor electrode 100, a top capacitor electrode laterally-inward of and above the bottom capacitor electrode, and a capacitor insulator between the top and bottom capacitor electrodes (see fig 36 disclosing 20);
a conductive structure directly electrically coupling the bottom capacitor electrodes together, the conductive structure comprising conductive material that is directly against the bottom capacitor electrodes  (see element 16)and has intrinsic electrical resistance of 0.001 to 1.0 ohm-cm (line resistance); and
the top capacitor electrode being wider at its top than at its bottom (see taper in 77/73). 
Regarding claim 42, Sills discloses an array of memory cells incorporating the array of capacitors of claim 41, the memory cells comprising a plurality of vertical transistors above the plurality of capacitors (see source/drain 71/72); the vertical transistors individually comprising a top source/drain 

Regarding claim 43, Sills disclose an array of capacitors, comprising:
a plurality of capacitors individually comprising a bottom capacitor electrode, a top capacitor electrode laterally-inward of and above the bottom capacitor electrode (100), and a capacitor insulator between the top and bottom capacitor electrodes(see fig 13, 71-71, channel 72, insulator 58);
a conductive structure directly electrically coupling the bottom capacitor electrodes together, the conductive structure comprising conductive material that is directly against the bottom capacitor electrodes and has intrinsic electrical resistance of 0.001 to 1.0 ohm:cm (line resistance): and
the top capacitor electrode not being directly above the conductive structure (see 60 is adjacent to parts of 44/42).
Regarding claim 44, Sills disclose the array of memory cells incorporating the array of capacitors of claim 43, the memory cells comprising a plurality of vertical transistors above the plurality of capacitors (see claim 70 disclosing vertical fets); the vertical transistors individually comprising a top source/drain region (71-73), a bottom source/drain region, and a channel region vertically there-between; individual of the bottom source/drain regions (see fig 36 71-73)being directly electrically coupled to individual of the top capacitor electrodes(see 73 coupling link).
Regarding claim 45, Sills disclose the array of claim 43 wherein the bottom capacitor electrode is not directly above the conductive structure(see 60 is adjacent to parts of 44/42).
Regarding claim 46, Sills disclose an array of memory cells incorporating the array of capacitors of claim 45, the memory cells comprising a plurality of vertical transistors above the plurality of capacitors (see fig 36, disclosing 71-73); the vertical transistors individually comprising a top 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/EDWARD CHIN/Primary Examiner, Art Unit 2813